--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT
TO THE
DYNEGY INC. EXECUTIVE SEVERANCE PAY PLAN


WHEREAS, Dynegy Inc. (the “Company”) sponsors the Dynegy Inc. Executive
Severance Pay Plan (the “Plan”) for the benefit of its eligible employees and
their beneficiaries; and


WHEREAS, Section VII of the Plan allows the Company to amend the Plan at any
time; and


WHEREAS, as set forth in the Dynegy Inc. Compensation and Human Resources
Committee Charter, effective as of November 11, 2009, the Board of Directors of
the Company  (the “Board”) has delegated to the Compensation and Human Resources
Committee (the “Compensation Committee”) of the Board the authority to amend the
Company’s employee benefit plans as appropriate and also to review and approve
severance arrangements applicable to the Company’s “executive officers” (as that
term is defined under the Securities Exchange Act of 1934, as amended); and


WHEREAS, the Company desires to amend the Plan to provide for certain enhanced
severance benefits for employees covered by the Plan whose employment is
terminated during the period beginning on March 7, 2011 and ending on August 31,
2012, and to limit the right to amend, modify, supplement or terminate the Plan
in certain respects until after August 31, 2012; and


WHEREAS, the Compensation Committee approved such amendments to the Plan on
March 7, 2011;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of March 7,
2011:


I.


The following new definition of “Month of Service” shall be added after the
definition of “Month of Base Pay” in Section II of the Plan:


“ ‘Month of Service’ means each complete calendar month of service, whether or
not such calendar months are completed consecutively, as an employee of the
Company, a company affiliated with the Company, or a predecessor company of the
Company for which a Covered Employee is given credit by the Plan Administrator.”


II.


The following new sentence shall be added to the end of the definition of
“Severance Period” in Section II of the Plan:


“Notwithstanding the foregoing or anything in this Executive Plan to the
contrary, if a Covered Employee receives the enhanced severance benefits under
Subsection IV (A) (1) below, ‘Severance Period’ for such Covered Employee means
instead the number of months for which such Covered Employee would have received
severance pay without application of the severance benefit enhancements, i.e.,
as calculated in accordance with the first paragraph of Subsection IV (A) rather
than Subsection IV (A) (1).”

 
 

--------------------------------------------------------------------------------

 
 
III.


The following new definition of “Short Term Incentive Compensation Plan or
Arrangement” shall be added after the definition of “Severance Period” in
Section II of the Plan:


“ ‘Short Term Incentive Compensation Plan or Arrangement’ means any of the
Company’s short term annual bonus plans in existence on March 7, 2011, or any
additional or successor plans, including, but not limited to, the Dynegy Inc.
Incentive Compensation Plan.”


IV.


The following new paragraph shall be added after the first paragraph of
Subsection IV (A) of the Plan:


“Notwithstanding the foregoing or anything in this Executive Plan to the
contrary, if a Covered Employee’s employment is terminated during the period
beginning on March 7, 2011 and ending on August 31, 2012, and such employee is
eligible to participate in the Executive Plan in accordance with Section III, in
lieu of the severance pay described in the preceding paragraph of this
Subsection IV (A), such Covered Employee will instead receive the severance pay
set forth below (subject to such Covered Employee’s timely execution of a
Release, as further described below).
 

 
(1)
Such an eligible Covered Employee will, subject to Subsection IV (A) (3) below,
receive one (1) Month of Base Pay for each full, completed Year of Service with
the Company and a pro-rated amount for each partial Year of Service, subject to
certain minimum and maximum payment requirements. If, at the time such a Covered
Employee becomes eligible to receive severance benefits under this Executive
Plan, his or her title is “Managing Director,” “Vice President,” or “Senior Vice
President,” the Covered Employee will be eligible to receive a minimum of nine
(9) Months of Base Pay as severance pay. If, at the time such a Covered Employee
becomes eligible to receive severance benefits under this Executive Plan, his or
her title is “Executive Vice President,” the Covered Employee will be eligible
to receive twelve (12) Months of Base Pay as severance pay. If, at the time such
a Covered Employee becomes eligible to receive severance benefits under this
Executive Plan, his or her title is Dynegy Inc.’s “Chief Executive Officer” or
“Chief Operating Officer” (or other comparable position as designated by the
Compensation Committee), the Covered Employee will be eligible to receive
twenty-four (24) Months of Base Pay as severance pay. The maximum amount of
severance pay available to any such Covered Employee, except for a Covered
Employee with the title of Dynegy Inc.’s “Chief Executive Officer” or “Chief
Operating Officer” (or other comparable position as designated by the
Compensation Committee), under this Subsection IV (A) (1) is twelve (12) Months
of Base Pay.

 
 
 

--------------------------------------------------------------------------------

 



 
(2)
Additionally, if such an eligible Covered Employee completes at least three (3)
Months of Service in each of (x) the performance period (generally the calendar
year) under any applicable Short Term Incentive Compensation Plans or
Arrangements during which such Covered Employee’s termination of employment
occurs (the “Current Performance Period”) and (y) the performance period under
any applicable Short Term Incentive Compensation Plans or Arrangements
immediately prior to the Current Performance Period (generally the prior
calendar year) (the “Prior Performance Period”), such Covered Employee will,
subject to Subsection IV (A) (3) below, receive a lump sum cash payment in an
amount equal to the sum of (a) (i) the aggregate annual target opportunity under
all applicable Short Term Incentive Compensation Plans or Arrangements that
could have been earned by such Covered Employee for the Current Performance
Period, determined as if all applicable goals and targets had been satisfied in
full, multiplied by (ii) a fraction, the numerator of which is the number of
days during the period beginning on the first day of such Current Performance
Period and ending on the date of such Covered Employee’s termination of
employment, and the denominator of which is three hundred sixty-five (365) and
(b) (i) if such Covered Employee’s termination of employment occurs before the
Dynegy Inc. Board of Directors or Compensation Committee has made a
determination regarding short term incentive payment amounts for the Prior
Performance Period, the aggregate annual target opportunity under all applicable
Short Term Incentive Compensation Plans or Arrangements that could have been
earned by such Covered Employee for the Prior Performance Period, determined as
if all applicable goals and targets had been satisfied in full or (ii) if such
Covered Employee’s termination of employment occurs on or after the Dynegy Inc.
Board of Directors or Compensation Committee has made a determination regarding
short term incentive payment amounts for the Prior Performance Period, the
aggregate annual target opportunity under all applicable Short Term Incentive
Compensation Plans or Arrangements earned by such terminated Covered Employee
(if any) but not yet paid for the Prior Performance Period.  Further, if such
Covered Employee completes at least three (3) Months of Service in the Current
Performance Period but not in the Prior Performance Period, such Covered
Employee will, subject to Subsection IV (A) (3) below, receive a lump sum cash
payment based on the amount described under, and subject to the terms of,
Subsection IV (A) (2) (a) above (but not Subsection IV (A) (2) (b)), and if such
Covered Employee completes at least three (3) Months of Service in the Prior
Performance Period but not in the Current Performance Period, such Covered
Employee will, subject to Subsection IV (A) (3) below, receive a lump sum cash
payment based on the amount described under, and subject to the terms of,
Subsection IV (A) (2) (b) above (but not Subsection IV (A) (2) (a)).


 
 

--------------------------------------------------------------------------------

 


 
(3)
The Plan Administrator shall determine a Covered Employee’s Months of Base Pay
and Months of Service, and the Covered Employee’s full and partial Years of
Service, in its sole discretion. The benefits payable under this Executive Plan
shall be inclusive of and offset by any other severance or termination payment
made by the Company, including payments provided by Subsection D below.
Severance pay will be paid to the eligible Covered Employee in a lump sum after
the Covered Employee executes the Release and the expiration of any revocation
period described in the Release in accordance with the terms and conditions of
this Executive Plan no later than March 15th of the calendar year following the
year of the Covered Employee’s termination. All severance pay benefits will be
subject to withholding for applicable employment and income taxes. The Covered
Employee is responsible for informing the Plan Administrator of any change in
the Covered Employee’s mailing address by written letter delivered to the Vice
President of Human Resources until the Covered Employee’s severance benefits
have been paid in full.”



V.


The following new paragraph shall be added to the end of Section VII of the
Plan:


“Notwithstanding the foregoing or anything in this Executive Plan to the
contrary, the Executive Plan may not be amended, modified, supplemented or
terminated, in whole or in part, until after August 31, 2012, unless such
amendment is necessary or appropriate to qualify or maintain the Executive Plan
so that it satisfies the applicable provisions of the Code and ERISA or unless
such amendment increases or enhances benefits under the Executive Plan.”


VI.


Except as modified herein, the Plan shall remain in full force and effect.




IN WITNESS WHEREOF, the undersigned has caused this Third Amendment to the Plan
be executed on this 21 day of March 2011.



 
DYNEGY INC.
             
By:
/s/ Lynn Lednicky
   
Lynn Lednicky
       
Title:  
EVP, Operations

 



--------------------------------------------------------------------------------